                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHELLE ANDERSON, et al.,                      Case No. 19-cv-01860-MMC
                                                         Plaintiffs,                     ORDER GRANTING DEFENDANT'S
                                  8
                                                                                         MOTION TO DISMISS; AFFORDING
                                                   v.                                    PLAINTIFFS LEAVE TO AMEND
                                  9

                                  10     KIMPTON HOTEL & RESTAURANT                      Re: Dkt. No. 18
                                         GROUP, LLC,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Kimpton Hotel & Restaurant Group, LLC's

                                  14   ("Kimpton") Motion, filed June 6, 2019, "to Dismiss Plaintiffs' Class Action Complaint,"

                                  15   pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. Plaintiffs

                                  16   Michelle Anderson ("Anderson"), Tom Ainsworth ("Ainsworth"), and Jake Thomas

                                  17   ("Thomas") have filed opposition, to which Kimpton has replied. Having read and

                                  18   considered the papers filed in support of and in opposition to the motion, the Court rules

                                  19   as follows.1

                                  20                                           BACKGROUND

                                  21          In their complaint, plaintiffs allege "Kimpton uses an online reservation system that

                                  22   facilitates the booking of hotel reservations." (See Compl. ¶ 16.) Plaintiffs further allege

                                  23   that, on July 28, 2017, Kimpton informed its customers, including each of the three

                                  24   plaintiffs, that "hackers may have accessed reservation information between August 10,

                                  25   2016 and March 9, 2017." (See id.) In particular, Kimpton advised its customers in

                                  26   writing that, during said seven-month period, there was "unauthorized access of Sabre

                                  27
                                              1
                                  28              By order filed July 12, 2019, the Court took the matter under submission.
                                  1    Hospitality Solutions SynXis Central Reservations system ('Sabre')," a "provider of

                                  2    reservations services" that had been "enlist[ed]" by Kimpton as a "vendor." (See Def.'s

                                  3    Req. for Judicial Notice Ex. A.)2 According to plaintiffs, "the online reservation system,"

                                  4    i.e., Sabre, "only deletes reservation details 60 days after the hotel stay" (see Compl.

                                  5    ¶ 17), thereby providing an unauthorized third party access to reservation information for

                                  6    a nine-month period beginning June 11, 2016, and ending March 9, 2017. Plaintiffs

                                  7    allege that they booked hotel reservations with Kimpton during such period, in particular,

                                  8    "the period of August 10, 2016 to March 9, 2017" (see Compl. ¶ 2), that, in order to do so,

                                  9    they were required to provide and did provide Kimpton with their "private identifiable

                                  10   information ('PII')," specifically, their "full name, credit and debit card account numbers,

                                  11   card expiration dates, card verification codes, emails, phone numbers, [and] full

                                  12   addresses" (see Compl. ¶ 3; see also Compl. ¶¶ 6-9, 18), and that their "PII" was
Northern District of California
 United States District Court




                                  13   "accessed by hackers" who "proceeded to misuse" it (see Compl. ¶¶ 6, 8, 9).

                                  14          Based on said allegations, plaintiffs allege on behalf of each plaintiff three causes

                                  15   of action arising under California law, and, on behalf of Thomas alone, five additional

                                  16   causes of action arising under, respectively, the laws of Arizona, Colorado, Pennsylvania,

                                  17   New York, and Texas.

                                  18                                            DISCUSSION

                                  19          As to all of the above-referenced causes of action, Kimpton seeks dismissal for

                                  20   lack of standing and, in the alternative, for failure to state a claim.

                                  21   A. Standing

                                  22          To establish standing, a plaintiff must show he "(1) suffered an injury in fact,

                                  23   (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely

                                  24   to be redressed by a favorable decision." See Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

                                  25
                                              2
                                  26            Kimpton's unopposed request that the Court take judicial notice of the content of
                                       said communication, which content is paraphrased in the complaint, is GRANTED. See
                                  27   Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994) (holding district court may take
                                       judicial notice of document not attached to complaint, where "complaint specifically refers
                                  28   to the document" and plaintiff does not challenge authenticity of document).

                                                                                       2
                                  1    1547 (2016).

                                  2           1. Legal Standard

                                  3           A challenge to a plaintiff's standing raises a jurisdictional issue, and, consequently,

                                  4    is "properly raised" in a motion to dismiss pursuant to Rule 12(b)(1). See White v. Lee,

                                  5    227 F.3d 1214, 1242 (9th Cir. 2000). "A Rule 12(b)(1) jurisdictional attack may be facial

                                  6    or factual." Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). "In a

                                  7    facial attack, the challenger asserts that the allegations contained in a complaint are

                                  8    insufficient on their face to invoke federal jurisdiction," id., and a court assumes the

                                  9    plaintiff's "allegations to be true and draw[s] all reasonable inferences in his favor," see

                                  10   Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004). "By contrast, in a factual attack,

                                  11   [where] the challenger disputes the truth of the allegations that, by themselves, would

                                  12   otherwise invoke federal jurisdiction," a court "need not presume the truthfulness of the
Northern District of California
 United States District Court




                                  13   plaintiff's allegations" and "may review evidence beyond the complaint without converting

                                  14   the motion to dismiss into a motion for summary judgment." See Safe Air for Everyone,

                                  15   373 F.3d at 1039.

                                  16          2. Application

                                  17          Here, Kimpton raises both types of challenges. At the outset, Kimpton offers

                                  18   evidence it contends is sufficient to demonstrate the falsity of plaintiffs' allegations that

                                  19   they booked reservations at Kimpton during the period June 11, 2016, through March 9,

                                  20   2017, what Kimpton characterizes as the "Breach Window" (see Def.'s Mot. at 2:10), and,

                                  21   consequently, Kimpton argues, plaintiffs could not have suffered an injury "fairly traceable

                                  22   to Kimpton" (see id. at 3:25-27). Next, Kimpton challenges the sufficiency of plaintiffs'

                                  23   allegations that they incurred an injury in fact and that any such injury is causally linked to

                                  24   Kimpton.

                                  25                  a. Anderson

                                  26          Plaintiffs allege Anderson had a reservation for a room at "Kimpton's Sir Francis

                                  27   Drake Hotel in San Francisco, California during the time of the Data Breach" (see Compl.

                                  28   ¶ 6), i.e., "during the period of August 10, 2016 to March 9, 2017" (see Compl. ¶ 2
                                                                                      3
                                  1    (referring to such seven-month period as "Data Breach" period)). Kimpton has offered

                                  2    undisputed evidence, however, that its records reflect only one reservation for Anderson

                                  3    at the Sir Francis Drake Hotel, which reservation, made on May 4, 2016, was for a two-

                                  4    night stay beginning May 21, 2016. (See Christy Decl. ¶ 10.) Because an unauthorized

                                  5    third party who accessed the Sabre system during the Data Breach period could only

                                  6    have obtained PII for customers whose stay ended no earlier than June 11, 2016, i.e., no

                                  7    earlier than sixty days before August 10, 2016, Anderson's reservation would not have

                                  8    been in the Sabre system in the period during which third parties had access to said

                                  9    system. (See Compl. ¶ 17.) Consequently, plaintiffs have failed to show Anderson

                                  10   suffered any injury by reason of the breach of Sabre's system.

                                  11          Accordingly, the complaint, as alleged on behalf of Anderson, is subject to

                                  12   dismissal for lack of standing.
Northern District of California
 United States District Court




                                  13                 b. Ainsworth

                                  14          Plaintiffs allege Ainsworth had a reservation for a room at "Kimpton's Sir Francis

                                  15   Drake Hotel in San Francisco, California during the time of the Data Breach." (See

                                  16   Compl. ¶ 9.) Kimpton offers evidence, however, that the only reservation in its records

                                  17   for Ainsworth is a reservation made on February 4, 2016, for a stay from March 29, 2016,

                                  18   through April 1, 2016 (see Christy Decl. ¶ 13),3 which evidence plaintiffs have not

                                  19   disputed. For the reasons discussed above, such reservation would not have been in the

                                  20   Sabre system in the period during which third parties are alleged to have had

                                  21   unauthorized access to said system (see Compl. ¶ 17), and, consequently, plaintiffs have

                                  22   failed to show Ainsworth suffered any injury by reason of the breach of Sabre's system.

                                  23          Accordingly, the complaint, as alleged on behalf of Ainsworth, is subject to

                                  24   dismissal for lack of standing.

                                  25   //

                                  26
                                  27          3
                                              Kimpton does not state whether such reservation was for the Sir Francis Drake
                                  28   Hotel or another Kimpton hotel.

                                                                                    4
                                  1                  3. Thomas

                                  2           Plaintiffs allege that, during the Data Breach period, Thomas had reservations at

                                  3    seven different Kimpton hotels. (See Compl. ¶ 7.)

                                  4           Kimpton first challenges the allegation by offering evidence that its records for

                                  5    "Jake Thomas" include only three reservations, two of which, in 2011 and 2015,

                                  6    respectively (see Christie Decl. ¶ 14), predate the Breach Window, and the third of which,

                                  7    although made on February 6, 2017, was not made through the Sabre system, but,

                                  8    rather, through "Expedia," under which circumstance "no payment card information . . .

                                  9    [is] entered into the Sabre reservation system" (see id. ¶ 15). In support of their

                                  10   opposition, however, plaintiffs have submitted a declaration from Thomas, in which he

                                  11   states he made his reservations under the name "Jacob Thomas," not "Jake Thomas."

                                  12   (See Thomas Decl. ¶ 3.) Additionally, plaintiffs have attached to Thomas's declaration
Northern District of California
 United States District Court




                                  13   evidence showing that the seven alleged reservations he asserts he made were for one-

                                  14   night stays between September 25, 2016, and January 26, 2017. (See id. Exs. A-G.)

                                  15   Consequently, the evidence on which Kimpton relies does not demonstrate the falsity of

                                  16   the complaint's allegation that Thomas booked reservations "during the time of the Data

                                  17   Breach." (See Compl. ¶ 7.)

                                  18          Kimpton next challenges the adequacy of plaintiffs' allegations as to Thomas's

                                  19   standing. See Spokeo, 136 S. Ct. at 1547 (holding "at the pleading stage, the plaintiff

                                  20   must clearly allege facts demonstrating each element [of standing]") (internal quotation,

                                  21   alteration and citation omitted). Specifically, Kimpton argues, even if Thomas's PII was

                                  22   accessed by third-parties, plaintiffs have failed to sufficiently allege any resulting injury.

                                  23   The Court disagrees. Although plaintiffs allege no facts to support their conclusory

                                  24   assertion that Thomas's "PII has already been misused" (see Compl. ¶ 8), the Ninth

                                  25   Circuit has held a third party's unauthorized access to information such as that alleged

                                  26   here (see Compl. ¶¶ 3, 7-8) constitutes "an injury in fact based on a substantial risk that

                                  27   the . . . hackers will commit identity fraud or identity theft." See In re Zappos.com, Inc.,

                                  28   888 F.3d 1020, 1029 (9th Cir. 2018); see also id. at 1027 (finding, where complaint
                                                                                      5
                                  1    alleged plaintiffs' "full credit card numbers," along with other identifying information such

                                  2    as names, emails, and billing addresses, were accessed by unauthorized third party,

                                  3    plaintiffs had standing to raise claims based on data breach, even though plaintiffs did not

                                  4    allege such information had been used).

                                  5           Lastly, Kimpton argues plaintiffs have failed to sufficiently allege the second

                                  6    element of standing, the existence of a causal connection between Thomas's asserted

                                  7    injury and Kimpton's conduct.4 In particular, Kimpton argues, although plaintiffs have

                                  8    pleaded Kimpton had "inadequate security measures," the complaint is "devoid of facts"

                                  9    to support such conclusory assertion. (See Def.'s Mot. at 10:28 – 11:1.) As set forth

                                  10   below, the Court agrees.

                                  11          In support of their claims, plaintiffs allege Kimpton "failed to implement and

                                  12   maintain reasonable security procedures and practices appropriate to protect [Thomas's]
Northern District of California
 United States District Court




                                  13   PII" (see Compl. ¶ 33), "fail[ed] to establish and implement appropriate administrative,

                                  14   technical, and physical safeguards to ensure the security and confidentiality of

                                  15   [Thomas's] PII" (Compl. ¶ 39), "[did] not take all obligatory precautions to properly

                                  16   safeguard PII from unauthorized access" (Compl. ¶ 21), and "opted to maintain an

                                  17   insufficient and inadequate system to protect [Thomas's] PII" (Compl. ¶ 25), with the

                                  18   result that Thomas's "PII was left inadequately protected by Kimpton" (Compl. ¶ 24).

                                  19   Plaintiffs fail to allege, however, any facts to support those conclusory allegations. In

                                  20   particular, the complaint does not allege the nature of any assertedly reasonable,

                                  21   appropriate, obligatory, sufficient and/or adequate action Kimpton failed to take.

                                  22          Accordingly, the complaint, as alleged on behalf of Thomas, is subject to dismissal

                                  23   for lack of standing.

                                  24   //

                                  25   //

                                  26
                                              4
                                  27            Kimpton does not argue plaintiffs have failed to sufficiently allege the third
                                       element, specifically, that the claimed injury is likely to be redressed by a favorable
                                  28   judicial decision.

                                                                                     6
                                  1    B. Failure to State a Claim

                                  2           As set forth below, the Court will afford plaintiffs leave to amend to allege facts to

                                  3    support plaintiffs' standing to assert the claims they seek to bring against Kimpton.

                                  4    Under such circumstances, and given plaintiffs' assertion in their opposition that they

                                  5    intend to amend if provided such opportunity, the Court finds it appropriate to address the

                                  6    additional issue raised in Kimpton's motion to dismiss, specifically, whether plaintiffs have

                                  7    failed to state a claim upon which relief could be granted.

                                  8           1. Legal Standard

                                  9           Dismissal under Rule 12(b)(6) "can be based on the lack of a cognizable legal

                                  10   theory or the absence of sufficient facts alleged under a cognizable legal theory." See

                                  11   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990). Rule 8(a)(2),

                                  12   however, "requires only 'a short and plain statement of the claim showing that the pleader
Northern District of California
 United States District Court




                                  13   is entitled to relief.'" See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

                                  14   (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a complaint attacked by a Rule 12(b)(6)

                                  15   motion to dismiss does not need detailed factual allegations." See id. Nonetheless, "a

                                  16   plaintiff's obligation to provide the grounds of his entitlement to relief requires more than

                                  17   labels and conclusions, and a formulaic recitation of the elements of a cause of action will

                                  18   not do." See id. (internal quotation, citation, and alteration omitted).

                                  19          In analyzing a motion to dismiss, a district court must accept as true all material

                                  20   allegations in the complaint and construe them in the light most favorable to the

                                  21   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To

                                  22   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  23   as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

                                  24   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "Factual allegations must be

                                  25   enough to raise a right to relief above the speculative level[.]" Twombly, 550 U.S. at 555.

                                  26   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  27   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  28   //
                                                                                       7
                                  1           2. Application

                                  2           The Court considers in turn the eight claims alleged in the complaint.

                                  3                  a. First Claim for Relief

                                  4           In the First Claim for Relief, plaintiffs allege Kimpton breached its contractual

                                  5    obligations owed to plaintiffs. In support thereof, plaintiffs allege Kimpton's customers,

                                  6    such as plaintiffs, are required to "read and accept" the terms of Kimpton's "Privacy

                                  7    Policy" before "their hotel reservation can be confirmed" (see Compl. ¶ 19), and,

                                  8    consequently, the promises made in the Privacy Policy are contractual in nature (see

                                  9    Compl. ¶¶ 57-58). In that regard, plaintiffs allege Kimpton failed to comply with the

                                  10   following provision in the Privacy Policy:

                                  11          We are committed to protecting the confidentiality and security of the
                                              information that you provide to us. To do this, technical, physical and
                                  12
Northern District of California




                                              organizational security measures are put in place to protect against any
 United States District Court




                                              unauthorized access, disclosure, damage or loss of your information. The
                                  13          collection, transmission and storage of information can never be
                                              guaranteed to be completely secure, however, we take steps to ensure that
                                  14          appropriate security safeguards are in place to protect your information.
                                  15   (See Compl. ¶¶ 20, 62.)

                                  16          Kimpton argues the complaint fails to include facts to support a finding that

                                  17   Kimpton breached the above-quoted provision. As set forth below, the Court agrees.

                                  18          In endeavoring to plead Kimpton's breach of the contractual provision on which

                                  19   they rely, plaintiffs do no more than allege Kimpton, as set forth above, failed to act in a

                                  20   "reasonable" and "appropriate" manner and failed to take "obligatory," "sufficient," and

                                  21   "adequate" steps to protect plaintiffs' PII. (See Compl. ¶¶ 21, 24, 25, 33, 39.) Plaintiffs

                                  22   do not, however, plead any facts to support those conclusory assertions. See Iqbal, 556

                                  23   U.S. at 678 (holding courts are "not bound to accept as true a legal conclusion couched

                                  24   as a factual allegation"); see also, e.g., Fowler v. California Highway Patrol, 2013 WL

                                  25   3944280, at *3 (N.D. Cal. July 29, 2013) (finding "insufficient," in case in which plaintiff

                                  26   sought to hold supervisor personally liable for conduct of subordinate, allegations

                                  27   defendant "failed to provide adequate training, supervision, and take the appropriate

                                  28   disciplinary actions to address [subordinate's] misconduct"; characterizing such
                                                                                      8
                                  1    allegations as "bald" and "conclusory").

                                  2           Accordingly, the First Claim for Relief is subject to dismissal.

                                  3                  b. Second Claim for Relief

                                  4           In the Second Claim for Relief, plaintiffs allege Kimpton violated § 1798.81.5 of the

                                  5    California Civil Code, which provides that any "business that owns, licenses, or maintains

                                  6    personal information about a California resident shall implement and maintain reasonable

                                  7    security procedures and practices appropriate to the nature of the information, to protect

                                  8    the personal information from unauthorized access, destruction, use, modification, or

                                  9    disclosure." See Cal. Civ. Code § 1798.81.5(b); see also Cal. Civ. Code § 1798.84

                                  10   (providing cause of action for violation of § 1798.81.5(b)).

                                  11          As Kimpton points out, however, plaintiffs fail to allege any facts in support of their

                                  12   conclusory assertion that Kimpton violated § 1798.81.5 by "failing to implement and
Northern District of California
 United States District Court




                                  13   maintain reasonable security procedures and practices." (See Compl. ¶ 70); Razuki v.

                                  14   Caliber Home Loans, Inc., 2018 WL 6018361, at *1 (S.D. Cal. November 15, 2018)

                                  15   (dismissing § 1798.81.5 claim where plaintiff alleged "[d]efendant knew of higher-quality

                                  16   security protocols available to them but failed to implement them"; finding allegation was

                                  17   "precisely the type of threadbare claim Iqbal warns of") (internal quotation and citation

                                  18   omitted). Moreover, plaintiffs allege Thomas is "an Arizona citizen residing in Mesa,

                                  19   Arizona" (see Compl. ¶ 7), i.e., not a California resident, and, consequently, § 1798.81.5

                                  20   does not apply to him.

                                  21          Accordingly, the Second Claim for Relief is subject to dismissal.

                                  22                 c. Third Claim for Relief

                                  23          In the Third Claim for Relief, plaintiffs allege Kimpton violated § 17200 of the

                                  24   California Business & Professions Code, which prohibits, inter alia, "unlawful" business

                                  25   practices. See Cal. Bus. & Prof. Code § 17200. Plaintiffs base their claim on Kimpton's

                                  26   alleged violation of § 1798.81.5 (see Compl. ¶ 75), as well as Kimpton's alleged violation

                                  27   of 15 U.S.C. § 45 (see Compl. ¶¶ 76-79), which statute prohibits "[u]nfair methods of

                                  28   competition" and "unfair or deceptive acts or practices." See 15 U.S.C. § 45(a)(1).
                                                                                     9
                                  1           To the extent the claim is based on an alleged violation of § 1798.81.5, it is subject

                                  2    to dismissal for the reasons stated above with respect to the Second Claim for Relief.

                                  3           To the extent the claim is based on an alleged violation of § 45, the claim likewise

                                  4    is subject to dismissal, for the reason that such claim is based on plaintiffs' allegations

                                  5    that Kimpton "fail[ed] to use reasonable measures to protect [p]rivate [i]nformation" and

                                  6    failed to "comply[ ] with applicable industry standards" (see Compl. ¶ 79), but plaintiffs fail

                                  7    to allege what "reasonable measures" Kimpton failed to use or how Kimpton deviated

                                  8    from or otherwise failed to conform to any industry standard. Cf. Hameed-Bolden v.

                                  9    Forever 21 Retail, Inc., 2018 WL 6802818, at *1, 4 (C.D. Cal. October 1, 2018) (finding,

                                  10   where plaintiffs based § 17200 claim on violation of § 5, premised on theory defendant

                                  11   "failed to employ reasonable, industry standard, and appropriate security measures" to

                                  12   protect customer data, plaintiffs sufficiently stated claim in light of factual allegation that
Northern District of California
 United States District Court




                                  13   defendant retailer had "implemented encryption technology" but "had not . . . activated" it

                                  14   in stores where plaintiffs shopped, which omission allowed hackers to obtain plaintiffs'

                                  15   credit card information).

                                  16          Accordingly, the Third Claim for Relief is subject to dismissal.

                                  17                 d. Fourth Claim for Relief

                                  18          In the Fourth Claim for Relief, plaintiffs allege Kimpton violated the Arizona

                                  19   Consumer Fraud Act, Arizona Revised Statutes § 44-1522, which Act makes it "unlawful"

                                  20   to engage in a "deceptive or unfair act or practice . . . in connection with the sale or

                                  21   advertisement of any merchandise." See Ariz. Rev. Stat. § 44-1522(A).5 In particular,

                                  22   plaintiffs allege Kimpton engaged in the following deceptive or unfair acts or practices:

                                  23   (1) "[f]ailing to implement and maintain reasonable security and privacy measures";

                                  24   (2) "[f]ailing to identify foreseeable security and privacy risks"; (3) "[f]ailing to comply with

                                  25   common law and statutory duties pertaining to the security and privacy of [Thomas],

                                  26
                                              5
                                  27           Under Arizona law, "merchandise" includes "services." See Maurer v. Cerkvenik-
                                       Anderson Travel, Inc., 181 Ariz. 294, 297 (Ariz. Ct. App. 1994) (holding "merchandise,"
                                  28   for purposes of § 44-1522, includes services provided by travel agency).

                                                                                      10
                                  1    including duties imposed by the FTC Act [§ 45]";6 (4) "[m]isrepresenting that it would

                                  2    protect the privacy and confidentiality of [Thomas's] PII, including by implementing and

                                  3    maintaining reasonable security measures"; (5) "mispresenting that it would comply with

                                  4    common law and statutory duties pertaining to the security and privacy of [Thomas]"; (6)

                                  5    "omitting" the "fact that it did not reasonably or adequately secure [Thomas's] [p]ersonal

                                  6    [i]nformation"; and (7) "omitting" the "fact it did not comply with common law and statutory

                                  7    duties pertaining to the security and privacy of [Thomas]." (See Compl. ¶ 86.)

                                  8           Kimpton argues the Fourth Claim for Relief is subject to dismissal for several

                                  9    reasons. As set forth below, the Court agrees.

                                  10          First, the allegations in the complaint indicate this claim is barred by the applicable

                                  11   statute of limitations, which is one year. See Ariz. Rev. Stat. § 12-541. In particular,

                                  12   plaintiffs allege Kimpton advised Thomas of the data breach on July 28, 2017 (see
Northern District of California
 United States District Court




                                  13   Compl. ¶ 16), i.e., a date more than one year before April 5, 2019, the date on which the

                                  14   complaint was filed, and fail to plead any facts to support a finding that an exception to

                                  15   the statute of limitations exists, see Udom v. Fonseca, 846 F.2d 1236, 1238 (9th Cir.

                                  16   1988) (holding “[i]n order to invoke the benefit of [an exception to the statute of

                                  17   limitations], the plaintiff must allege facts that, if believed, would provide a basis for [the

                                  18   exception]”).

                                  19          Second, the claim is wholly based on the same conclusory allegations on which

                                  20   plaintiffs base the First Claim for Relief, i.e., their claim for breach of contract (see Compl.

                                  21   ¶¶ 21, 24, 25, 33, 39, 83), and, for the reasons stated above with respect to the First

                                  22   Claim for Relief, said allegations are insufficient to state a cognizable claim, see Iqbal,

                                  23   556 U.S. at 678.

                                  24          Lastly, to the extent the claim is based on Kimpton's having assertedly made

                                  25   misrepresentations and omissions, the claim sounds in fraud. (See Compl. ¶¶ 24

                                  26
                                  27          6
                                              As noted above, the Fourth Claim for Relief, as well as the Fifth through Eighth
                                  28   Claims for Relief, are asserted on behalf of Thomas only.

                                                                                      11
                                  1    (alleging Kimpton "misrepresented its data security practices"); Compl. ¶¶ 86.iv, 86.vi

                                  2    (alleging Kimpton made "material" misrepresentations and omissions regarding the

                                  3    "adequacy of [its] data security and ability to protect the confidentiality of consumers' PII")

                                  4    Compl. ¶ 88 (alleging Kimpton "intended to mislead [Thomas] . . . and induce [him] to rely

                                  5    on its misrepresentations and omissions"); Compl. ¶ 8 (alleging that, if Thomas had been

                                  6    told Kimpton had "inadequate security," he would have "booked his room at another

                                  7    hotel"); Compl. ¶ 91 (alleging Kimpton's misrepresentations and omissions caused

                                  8    Thomas to "suffer injury, ascertainable losses of money and property, and monetary and

                                  9    non-monetary damages")); see also Moore v. Meyers, 31 Ariz. 347, 354 (1927) (holding,

                                  10   under Arizona law, "elements of actionable fraud" are " (1) [a] representation; (2) its

                                  11   falsity; (3) its materiality; (4) the speaker's knowledge of its falsity or ignorance of its truth;

                                  12   (5) his intent that it should be acted upon by the person and in the manner reasonably
Northern District of California
 United States District Court




                                  13   contemplated; (6) the hearer's ignorance of its falsity; (7) his reliance on its truth; (8) his

                                  14   right to rely thereon; (9) his consequent and proximate injury").

                                  15          Where, as here, a claim "sound[s] in fraud," even where fraud is not a "necessary

                                  16   element" of the cause of action, the plaintiff must comply with Rule 9(b). See Kearns v.

                                  17   Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). Plaintiffs do not argue they have

                                  18   complied with Rule 9(b), and they plainly have not, as the complaint includes no facts, as

                                  19   opposed to conclusions, to support a finding that any misrepresentation or omission was

                                  20   false, let alone false at the time made. See Fecht v. Price Co., 70 F.3d 1078, 1083 (9th

                                  21   Cir. 1995) (holding Rule 9(b) requires plaintiff to allege “sufficient evidentiary facts” to

                                  22   show challenged "statements were false when made").

                                  23          Accordingly, the Fourth Claim for Relief is subject to dismissal.

                                  24                  e. Fifth Claim for Relief

                                  25          In the Fifth Claim for Relief, plaintiffs allege Kimpton violated the Colorado

                                  26   Consumer Protection Act, Colorado Revised Statutes § 6-1-105, which Act prohibits "any

                                  27   deceptive trade practice." See Colo. Rev. Stat. § 6-1-105. The allegedly deceptive trade

                                  28   practices on which plaintiffs base this claim are the same practices on which plaintiffs
                                                                                       12
                                  1    base the Fourth Claim for Relief. (Compare Compl. ¶ 98 with Compl. ¶ 86.)

                                  2           For the reasons stated above with respect to the Fourth Claim for Relief, the Court

                                  3    finds the conclusory allegations by which such practices are described are insufficient to

                                  4    state a cognizable claim. See Iqbal, 556 U.S. at 678. Further, to the extent the Fifth

                                  5    Claim for Relief is based on misrepresentations and omissions, the Court, for the reasons

                                  6    stated above with respect to the Fourth Claim for Relief, finds such claim fails to comply

                                  7    with Rule 9(b). See Fecht, 70 F.3d at 1083 (9th Cir. 1995); see also Bristol Bay

                                  8    Productions, LLC v. Lampack, 312 P.3d 1155, 1160 (Colo. 2013) (setting forth elements

                                  9    of fraud under Colorado law).7

                                  10          Accordingly, the Fifth Claim for Relief is subject to dismissal.8

                                  11                 f. Sixth Claim for Relief

                                  12          In the Sixth Claim for Relief, plaintiffs allege Kimpton violated the Pennsylvania
Northern District of California
 United States District Court




                                  13   Unfair Trade Practices and Consumer Protection Law, Pennsylvania Statutes and

                                  14   Consolidated Statutes § 201-3, which Law prohibits "[u]nfair or deceptive acts in the

                                  15   conduct of any trade or commerce." See Pa. Cons. Stat. § 201-3. The allegedly unfair or

                                  16   deceptive acts on which plaintiffs base this claim are the same practices on which

                                  17   plaintiffs base the Fourth and Fifth Claims for Relief. (Compare Compl. ¶ 109 with

                                  18   Compl. ¶¶ 86, 98.)

                                  19          For the reasons stated above with respect to the those two Claims for Relief, the

                                  20   Court finds the conclusory allegations made in support of the Sixth Claim for Relief are

                                  21   insufficient to state a cognizable claim, see Iqbal, 556 U.S. at 678, and, to the extent the

                                  22
                                              7
                                  23           Kimpton also argues the Colorado statute on which plaintiffs rely does not apply
                                       because, according to Kimpton, plaintiffs fail to allege facts to support a finding that
                                  24   Thomas's claim has any connection to Colorado. Plaintiffs, however, allege Thomas, in
                                       reliance on an assertedly false statement that his data would be protected, paid Kimpton
                                  25   for services Kimpton provided to him in Colorado. (See Compl. ¶¶ 7-8, 19-24.) Given
                                       those allegations, the Court declines to find the claim is subject to dismissal on such
                                  26   additional ground asserted by Kimpton.
                                              8
                                  27          In light of these findings, the Court does not address herein the parties' dispute as
                                       to whether Colorado law prohibits a plaintiff from proceeding with a claim under § 6-1-105
                                  28   on behalf of a class, and whether any such Colorado law applies in federal court.

                                                                                     13
                                  1    Sixth Claim for Relief is based on misrepresentations and omissions, it fails to comply

                                  2    with Rule 9(b), see Fecht, 70 F.3d at 1083 (9th Cir. 1995); see also Gibbs v. Ernst, 538

                                  3    Pa. 193, 207 (1994) (setting forth elements of fraud under Pennsylvania law).

                                  4          Accordingly, the Sixth Claim for Relief is subject to dismissal.

                                  5                 g. Seventh Claim for Relief

                                  6          In the Seventh Claim for Relief, plaintiffs allege Kimpton violated New York

                                  7    General Business Law § 349, which prohibits "[d]eceptive acts or practices in the conduct

                                  8    of any business." See N.Y. Gen. Bus. Law § 349(a). The allegedly deceptive acts or

                                  9    practices on which plaintiffs base this claim are, with one exception, the same practices

                                  10   on which plaintiffs base the Fourth, Fifth and Sixth Claims for Relief. (Compare Compl.

                                  11   ¶ 117 with Compl. ¶¶ 86, 98, 109.)9

                                  12         For the reasons stated above with respect to those three Claims for Relief, the
Northern District of California
 United States District Court




                                  13   Court finds the conclusory allegations made are insufficient to state a cognizable claim,

                                  14   see Iqbal, 556 U.S. at 678, and, to the extent the Seventh Claim for Relief is based on

                                  15   misrepresentations and omissions, it fails to comply with Rule 9(b). See Fecht, 70 F.3d

                                  16   at 1083 (9th Cir. 1995); see also Eurycleia Partners, LP v. Seward & Kissel, LLP, 12 N.Y.

                                  17   3d 553, 559 (2009) (setting forth elements of fraud under New York law).

                                  18         Accordingly, the Seventh Claim for Relief is subject to dismissal.

                                  19                h. Eighth Claim for Relief

                                  20         In the Eighth Claim for Relief, plaintiffs allege Kimpton violated the Texas

                                  21   Deceptive Trade Practices – Consumer Protection Act, Texas Business and Professions

                                  22   Code § 17.46, which Act prohibits "[f]alse, misleading, or deceptive acts or practices in

                                  23   the conduct of any trade or commerce." See Tex. Bus. & Com. Code § 17.46. The

                                  24   allegedly deceptive acts or practices on which plaintiffs base this claim are the same

                                  25

                                  26         9
                                                The one exception is that the Seventh Claim for Relief, unlike the Fourth, Fifth,
                                  27   and Sixth Claims for Relief, is not based on an allegation that Kimpton "misrepresent[ed]
                                       that it would comply with common law and statutory duties pertaining to the security and
                                  28   privacy of [Thomas]." (See id.)

                                                                                   14
                                  1    practices on which plaintiffs base the Fourth, Fifth, Sixth and Seventh Claims for Relief.

                                  2    (Compare Compl. ¶ 129 with Compl. ¶¶ 86, 98, 109, 117.)

                                  3           For the reasons stated above with respect to those four Claims for Relief, the

                                  4    Court finds the conclusory allegations made are insufficient to state a cognizable claim,

                                  5    see Iqbal, 556 U.S. at 678, and, to the extent the Eighth Claim for Relief is based on

                                  6    misrepresentations and omissions, it fails to comply with Rule 9(b), see Fecht, 70 F.3d at

                                  7    1083 (9th Cir. 1995); see also JPMorgan Chase Bank N.A. v. Orca Assets G.P., L.L.C.,

                                  8    546 S.W. 3d 648, 653 (Tex. 2018) (setting forth elements of fraud under Texas law).

                                  9           Accordingly, the Eighth Claim for Relief is subject to dismissal.

                                  10   C. Leave to Amend

                                  11          In their opposition, plaintiffs request leave to amend. As it appears plaintiffs may

                                  12   be able to amend to cure at least some of the deficiencies identified above with respect to
Northern District of California
 United States District Court




                                  13   standing, as well as pleading a cognizable claim for relief, plaintiff's request will be

                                  14   granted.

                                  15                                          CONCLUSION

                                  16          For the reasons stated above, Kimpton's motion to dismiss is hereby GRANTED,

                                  17   and the complaint is hereby DISMISSED in its entirety.

                                  18          Any First Amended Complaint shall be filed no later than August 30, 2019.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: August 8, 2019
                                                                                                 MAXINE M. CHESNEY
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     15
